      Case 1:17-cv-01777-VEC-RWL Document 186 Filed 12/08/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 12/8/2020
 -------------------------------------------------------------- X
 DR. ANDREW KERR,                                               :
                                                                :
                                                   Plaintiff, :
                                                                :
                            -against-                           :           17-cv-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :                ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                                  Defendants:
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court previously informed the parties that they would receive at least one

month notice of the trial date;

        IT IS HEREBY ORDERED THAT:

        1. Trial in this case will begin on January 26, 2021 at 10:00 a.m.

        2. A final pretrial conference will be held in person on January 21, 2021 at 2:00 p.m.

        3. A joint pretrial order, requests to charge, and proposed voir dire questions remain due

             December 31, 2020.




SO ORDERED.
                                                                    ________________________
Date: December 8, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
